IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WALLACE MCKELVEY AND PENNLIVE              : No. 395 MAL 2019
AND THE PATRIOT-NEWS                       :
                                           :
                                           : Petition for Allowance of Appeal from
             v.                            : the Order of the Commonwealth Court
                                           :
                                           :
PENNSYLVANIA DEPARTMENT OF                 :
HEALTH,                                    :
AND MISSION PENNSYLVANIA, LLC,             :
KW VENTURES HOLDING, LLC,                  :
CRESCO YELTRAH, LLC, SMPD                  :
MANUFACTURING, LLC/SMPB RETAIL,            :
LLC AND TERRAPIN INVESTMENT                :
FUND, 1, LLC (Direct Interest              :
Participants)                              :
                                           :
                                           :
                                           :
                                           :
                                           :
PETITION OF: CRESCO YELTRAH, LLC           :


                                     ORDER



PER CURIAM

     AND NOW, this 28th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.